DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 06, 2020.  Claims 1 – 6 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2020 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on November 08, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 – 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. JP2003/127701A to ABE (herein after "Kyoichi") in view of Foreign Patent No. JP-2007153080 A to SAWADA (herein after "Sawada"), and further in view of Foreign Patent No. DE102015202272 A1 to TAKUMA et al. (herein after "Takuma").



As to Claim 1,
Kyoichi is considered to disclose a travel control device that executes adaptive cruise control (ACC) for allowing a host vehicle to follow a leading vehicle and travel at a constant speed while keeping a preset inter-vehicle distance, the travel control device (see Figs. 1 - 2, ¶0002 - ¶0007, and ¶0013.  

    PNG
    media_image1.png
    287
    349
    media_image1.png
    Greyscale

In particular, see Fig. 1 ~ controller 3.) comprising: 
determines whether a speed difference between a speed of the host vehicle and a speed of the new leading vehicle is within a set range based on zero.  (See ¶0007, ¶0012, and ¶0024.  In particular, see Fig. 1 - 2 ~ S3 - S8.  

    PNG
    media_image2.png
    474
    278
    media_image2.png
    Greyscale

an actual acceleration limiting means for limiting the actual acceleration of the vehicle to approximately zero or less, and the actual vehicle-to-vehicle relational value."  Emphasis added.    Kyoichi teaches inter-vehicle relationships are not precluded to just preceding vehicles, but also any vehicle that may intervene in front of the own vehicle or get introduced in front of the own vehicle.) 

However, Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less does not teach, or suggest a leading vehicle detection section that, after the leading vehicle being followed at a speed equal to or lower than a preset vehicle speed has disappeared, 
determines whether a new leading vehicle has been detected in a predetermined time;
a speed determination section that, when the new leading vehicle has been detected,
a travel control section that, when the speed difference is within the set range,
controls the host vehicle to disable acceleration for reducing an inter-vehicle distance between the host vehicle and the new leading vehicle to the preset inter-vehicle distance.

 to cure the gaps that Kyoichi has in disclosing the claimed invention.
Sawada’s work presents an arrangement wherein a travel control unit traveling at constant speed detects no preceding or leading vehicle, and subsequently establishes a virtual preceding vehicle.  The travel control unit then attains the constant travel control by conducting the following travel control with respect to the virtual preceding vehicle, and implements switching the travel control between the constant travel control and the following travel control to facilitate driver comfort and confidence as desired.
Sawada further teaches a leading vehicle detection section that, after the leading vehicle being followed at a speed equal to or lower than a preset vehicle speed has disappeared (see Fig. 8, ¶0081 - ¶0085, and ¶0100.  In particular, see Fig. 8 ~ S806 – S813.   

    PNG
    media_image3.png
    313
    567
    media_image3.png
    Greyscale

See ¶0085, “if it is determined in S806 that there is no preceding vehicle and the

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less with the new leading vehicle detection, as taught by Sawada’s vehicle following travel control system.  Motivation for combining the element(s) can include, but are not limited to: facilitating greater efficiencies in platooning where there are intervening vehicles.
Takuma’s work presents a vehicle driving control apparatus wherein it controls an own vehicle to track a target vehicle. The vehicle driving control apparatus includes: (1) means for acquiring an actual relative speed of the target vehicle to the own vehicle; (2) means for detecting occurrence of an event which causes the actual relative speed to discontinuously change; (3) means for setting a target acceleration of the own vehicle based on the product of a relative speed gain and a tracking relative speed when the own vehicle tracks the target vehicle, the tracking relative speed being normally set to the actual relative speed; and (4) means for correcting, upon detection of occurrence of the event by the detecting means, the tracking relative speed so as to gradually increase the absolute value of the tracking relative speed from a value that is less than the absolute value of the actual relative speed from a value that is less than the absolute value of the actual relative speed. 


    PNG
    media_image4.png
    365
    435
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    349
    326
    media_image5.png
    Greyscale

In particular, see Figs. 1 - 2), a travel control section that, when the speed difference is within the set range (see Figs. 1 – 2, 8, ¶0008, ¶0061.  In particular, see Fig. 8.  See ¶0008, Takuma teaches conditions 1 - 4, especially conditions 1 - 2, and 3, where as denoted in ¶0005, 'an intervening vehicle that is between the own vehicle and the target vehicle intervenes or intervenes, becomes a new target vehicle for or for the pursuit'; Takuma recites a new vehicle where there is a speed or velocity difference within a preset range.  See ¶0061, "when no preceding vehicle is selected as the target vehicle in step S420, the vehicle travel control device 50 sets the tracking relative speed Vr based on the difference between the preset target vehicle speed and the actual own vehicle speed detected from the vehicle speed sensor 14”) controls the host vehicle to disable acceleration for reducing an inter-vehicle distance between the host vehicle and the new leading vehicle to the preset inter-vehicle distance.  (See Figs. 1 – 2, 8, ¶0005, ¶0012, ¶0045, and ¶0059 - ¶0083.  In particular, see Fig. 8.

    PNG
    media_image6.png
    702
    477
    media_image6.png
    Greyscale

See ¶0005, "Apart from the termination of an accelerating... operation... during the tracking control, the following events can also occur in which the relative speed between the target vehicle and the host vehicle changes not gradually but discontinuously: a) an intervening vehicle that is between the own vehicle and the target vehicle intervenes or intervenes, becomes a new target vehicle for or for the pursuit."  See ¶0042, "when the relative speed becomes negative and the own vehicle approaches the target vehicle closer than the target inter-vehicle distance, the vehicle travel control device 50 commands the engine ECU 30 and the brake ECU 40 to decelerate the own vehicle by the inter-vehicle distance between the own vehicle and maintain the target vehicle at the target inter-vehicle distance."  Emphasis added.)


As to Claim 5,
Modified Kyoichi substantially discloses a vehicle comprising the travel control device according to claim 1.  (See Figs. 1 - 2, ¶0002 - ¶0007, and ¶0013.  

    PNG
    media_image1.png
    287
    349
    media_image1.png
    Greyscale

In particular, see Fig. 1 ~ controller 3, and Fig. 2.)
As to Claim 6,
Kyoichi is considered to disclose a travel control method that executes adaptive cruise control (ACC) for allowing a host vehicle to follow a leading vehicle and travel at a constant speed while keeping a preset inter-vehicle distance, the travel control method (see Figs. 1 - 2, ¶0002 - ¶0007, and ¶0013.  In particular, see Fig. 1 ~ controller 3, and Fig. 2) comprising: 
whether a speed difference between a speed of the host vehicle and a speed of the new leading vehicle is within a set range based on zero.  (See ¶0007, ¶0012, and ¶0024.  In particular, see Fig. 1 - 2 ~ S3 - S8.  See ¶0007, "vehicle-to-vehicle relationship value setting means to be set as a relational value, and when the provisional target vehicle-to-vehicle relational value is set, an actual acceleration limiting means for limiting the actual acceleration of the vehicle to approximately zero or less, and the actual vehicle-to-vehicle relational value."  Emphasis added.    Kyoichi teaches inter-vehicle relationships are not precluded to just preceding vehicles, but also any vehicle that may intervene in front of the own vehicle or get introduced in front of the own vehicle.)
However, Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less does not teach, or suggest determining, after the leading vehicle being followed at a speed equal to or lower than a preset vehicle speed has disappeared, 
whether a new leading vehicle has been detected in a predetermined time; 
determining, when the new leading vehicle has been detected; and 
controlling, when the speed difference is within the set range, 
the host vehicle to disable acceleration for reducing an inter-vehicle distance between the host vehicle and the new leading vehicle to the preset inter-vehicle distance.
On the other hand, Sawada’s vehicle following travel control system teaches determining, after the leading vehicle being followed at a speed equal to or lower than a 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less with the new leading vehicle detection, as taught by Sawada’s vehicle following travel control system.  Motivation for combining the element(s) can include, but are not limited to: facilitating greater efficiencies in platooning where there are intervening vehicles.

Conversely, Takuma’s calibrated ACC system based upon intervening vehicles teaches determining, when the new leading vehicle has been detected (see ¶0005, ¶0012, ¶0045, ¶0083); and controlling, when the speed difference is within the set range (see Figs. 1 – 2, 8, ¶0008, ¶0061.  In particular, see Fig. 8.  See ¶0008, Takuma teaches conditions 1 - 4, especially conditions 1 - 2, and 3, where as denoted in ¶0005, 'an intervening vehicle that is between the own vehicle and the target vehicle intervenes or intervenes, becomes a new target vehicle for or for the pursuit'; Takuma recites a new vehicle where there is a speed or velocity difference within a preset range.  See ¶0061, "when no preceding vehicle is selected as the target vehicle in step S420, the vehicle travel control device 50 sets the tracking relative speed Vr based on the when the relative speed becomes negative and the own vehicle approaches the target vehicle closer than the target inter-vehicle distance, the vehicle travel control device 50 commands the engine ECU 30 and the brake ECU 40 to decelerate the own vehicle by the inter-vehicle distance between the own vehicle and maintain the target vehicle at the target inter-vehicle distance."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less with the acceleration disabling based upon inter-vehicle distance, as taught by Takuma’s calibrated ACC system based upon intervening vehicles.  Motivation for combining the element(s) can include, but are not limited to: facilitating greater efficiencies in platooning where there are intervening vehicles.

Claims 2 – 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Foreign Patent No. JP2003/127701A to ABE (herein after "Kyoichi") in view of Foreign Patent No. JP-2007153080 A to SAWADA (herein after "Sawada"), in view of Foreign Patent No. DE102015202272 A1 to TAKUMA et al. (herein after "Takuma"), and further in view of U.S. Patent Application Publication No. 2020/0086869 A1 to OGURO et al. (herein after "Oguro").

As to Claim 2,
Modified Kyoichi substantially discloses the travel control device according to claim 1.
However, Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less does not teach, or suggest, wherein the speed determination section, when the speed difference is not within the set range, further 
determines which of the speed of the host vehicle and the speed of the new leading vehicle is faster; and 
the travel control section, when the speed of the host vehicle is faster than the speed of the new leading vehicle, 
controls the host vehicle to disable the acceleration.
Therefore, Oguro’s vehicle control device that calibrates host vehicle speed based upon intervening vehicles is introduced to combine with is introduced to combine with Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or  to cure the gaps that Kyoichi has in disclosing the claimed invention.
Oguro’s work presents an arrangement wherein vehicle control device automatically controls the drive control of the host vehicle. If an external condition detecting unit detects a first other vehicle subject to following control and a second other vehicle which exhibits the traveling movements of intervening between the first other vehicle and the host vehicle, a deceleration limiter sets limits that differ depending on whether or not the relative speed of the host vehicle vis-a-vis the second other vehicle exceeds a speed threshold having a positive value.
Oguro’s vehicle control device that calibrates host vehicle speed based upon intervening vehicles further teaches wherein the speed determination section, when the speed difference is not within the set range (see Figs. 1 - 7, and 8A - 8B, ¶00073 - ¶0083, ¶0085, and ¶0087.  In particular, see Figs. 8A - 8B.  

    PNG
    media_image7.png
    551
    334
    media_image7.png
    Greyscale
 		
    PNG
    media_image8.png
    552
    320
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    696
    444
    media_image9.png
    Greyscale

See ¶00073, "if the first other vehicle 121 and the second other vehicle 122 illustrated in FIG. 5 are detected, the deceleration limit unit 86 limits the deceleration of the host vehicle 100 in accordance with relative speed ti. V between the host vehicle 100 and the second other vehicle 122. Note that if the host vehicle 100 is relatively faster, the value of the relative speed V=VO-V2 is positive."  Emphasis added), controls 

    PNG
    media_image10.png
    503
    838
    media_image10.png
    Greyscale

See ¶00073 - ¶0078, deceleration limit unit 86 disables the acceleration.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify provide Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less with the vehicle speed control and methodology for the new leading vehicle, as taught by Oguro’s vehicle control device for vehicles cutting-in.  Motivation for combining the element(s) can include, but are not limited to: facilitating greater efficiencies in platooning where there are intervening vehicles.

As to Claim 3,
Modified Kyoichi substantially discloses the travel control device according to claim 2.
 However, Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less does not teach or suggest wherein the speed determination section, when the speed of the new leading vehicle is faster than the speed of the host vehicle, further 
determines whether the speed of the new leading vehicle is equal to or lower than the preset vehicle speed; and 
the travel control section, when the speed of the new leading vehicle is equal to or lower than the preset vehicle speed, 
executes the acceleration up to the preset vehicle speed at the maximum, and 
the travel control section, when the inter-vehicle distance between the host vehicle and the new leading vehicle reaches the preset inter-vehicle distance, 
controls the host vehicle to follow the new leading vehicle and 
travel at a constant speed while keeping the preset inter-vehicle distance.
Oguro, on the other hand, teaches wherein the speed determination section, when the speed of the new leading vehicle is faster than the speed of the host vehicle (see Figs. 2, 5 - 7, ¶0004, and ¶0073 - ¶0078.  In particular, see Fig. 5.  See ¶0073, "on the other hand, if the second other vehicle 122 is relatively faster, the value is negative”), further determines whether the speed of the new leading vehicle is equal to or lower than the preset vehicle speed (see Figs. 2, 5 - 8A - 8B); the travel control section, when the inter-vehicle distance between the host vehicle and the new leading vehicle reaches the preset inter-vehicle distance (see Figs. 2, 5 - 8A - 8B, and ¶0086.  In particular, see Fig. 8A.  See ¶0086, "Before and after the completion of the lane the host vehicle 100 can continue the following traveling smoothly in accordance with the speed V2 of the second other vehicle 122."  Emphasis added.  Oguro describes the new leading vehicle as the second other vehicle 122) and travel at a constant speed while keeping the preset inter-vehicle distance.  (See Figs. 2, 5 - 8A - 8B, and ¶0086.  In particular, see Fig. 8A.  See ¶0086, "the host vehicle 100 can continue the following traveling smoothly in accordance with the speed V2 of the second other vehicle 122."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify provide Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less with the vehicle speed control and methodology for the new leading vehicle, as taught by Oguro’s vehicle control device for vehicles cutting-in.  Motivation for combining the element(s) can include, but are not limited to: facilitating greater efficiencies in platooning where there are intervening vehicles.

Takuma, conversely, teaches the travel control section, when the speed of the new leading vehicle is equal to or lower than the preset vehicle speed (see ¶0049 - 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less with the acceleration disabling based upon inter-vehicle distance, as taught by Takuma’s calibrated ACC system based upon intervening vehicles.  Motivation for combining the element(s) can include, but are not limited to: facilitating greater efficiencies in platooning where there are intervening vehicles.

As to Claim 4,
Modified Kyoichi substantially discloses the travel control device according to claim 3.
However, Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less does not teach or suggest wherein the travel control section, when the speed of the new leading vehicle exceeds the preset vehicle speed, 
executes the acceleration up to the preset vehicle speed at the maximum, and the travel control section, 
when the speed of the host vehicle reaches the preset vehicle speed, 
controls the host vehicle to travel while keeping the preset vehicle speed.
On the other hand, Sawada’s vehicle following travel control system teaches the travel control section, when the speed of the new leading vehicle exceeds the preset 
 It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less with the new leading vehicle detection, as taught by Sawada’s vehicle following travel control system.  Motivation for combining the element(s) can include, but are not limited to: facilitating greater efficiencies in platooning where there are intervening vehicles.

Conversely, Takuma’s calibrated ACC system based upon intervening vehicles teaches when the speed of the host vehicle reaches the preset vehicle speed (see ¶0049 - ¶0051), controls the host vehicle to travel while keeping the preset vehicle speed.  (See Figs. 1 – 2, 8, ¶0008, ¶0061.  In particular, see Fig. 8.  See ¶0008, Takuma teaches conditions 1 - 4, especially conditions 1 - 2, and 3, where as denoted in ¶0005, 'an intervening vehicle that is between the own vehicle and the target vehicle intervenes or intervenes, becomes a new target vehicle for or for the pursuit'; Takuma recites a new vehicle where there is a speed or velocity difference within a preset range.  See ¶0061, "when no preceding vehicle is selected as the target vehicle in step S420, the vehicle travel control device 50 sets the tracking relative speed Vr based on the 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Kyoichi’s Enhanced ACC wherein acceleration of vehicles is controlled to zero or less with the acceleration disabling based upon inter-vehicle distance, as taught by Takuma’s calibrated ACC system based upon intervening vehicles.  Motivation for combining the element(s) can include, but are not limited to: facilitating greater efficiencies in platooning where there are intervening vehicles.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661 


/RUSSELL FREJD/Primary Examiner, Art Unit 3661